Order entered December 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01505-CV

               IN THE MATTER OF THE RUFF MANAGEMENT TRUST

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-03113-1

                                         ORDER
       Before the Court is the Dallas County Clerk’s December 19, 2019 request for additional

time to file the clerk’s record. We GRANT the request and ORDER the clerk’s record due on

or before January 21, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE